
	
		110th CONGRESS
		1st Session
		S. CON. RES. 26
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Recognizing the 75th anniversary of the
		  Military Order of the Purple Heart and commending recipients of the Purple
		  Heart for their courageous demonstrations of gallantry and heroism on behalf of
		  the United States.
	
	
		Whereas
			 the Purple Heart is a combat decoration awarded to members of the Armed Forces
			 who are wounded by an instrument of war wielded by the enemy;
		Whereas
			 the Purple Heart is awarded posthumously to the next of kin in the name of
			 members of the Armed Forces who are killed in action or die of wounds received
			 in action;
		Whereas
			 the Purple Heart was originally conceived as the Badge of Military Merit by
			 General George Washington on August 7, 1782;
		Whereas
			 2007 marks the 225th anniversary of the Badge of Military Merit, the
			 predecessor of the Purple Heart;
		Whereas
			 the practice of awarding the Purple Heart was revived in 1932, the 200th
			 anniversary of George Washington's birth, out of respect for his memory and
			 military achievements;
		Whereas
			 more than 1,535,000 Purple Hearts have been awarded to members of the Armed
			 Forces who fought in defense of freedom and democracy in World War I, World War
			 II, the Korean War, the Vietnam War, Operation Desert Storm, Operation Enduring
			 Freedom, Operation Iraqi Freedom, and other expeditionary conflicts;
		Whereas
			 approximately 550,000 recipients of the Purple Heart are alive today;
		Whereas
			 the organization known as the Military Order of the Purple Heart was formed on
			 October 19, 1932, for the protection and mutual interest of members of the
			 Armed Forces who have received the Purple Heart; and
		Whereas
			 the Military Order of the Purple Heart is composed exclusively of recipients of
			 the Purple Heart and is the only veterans' service organization comprised
			 strictly of combat veterans: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the Military Order of the
			 Purple Heart on its 75th anniversary as a national organization whose goals are
			 to preserve and sustain the honor of the Armed Forces;
			(2)commends all recipients of the Purple Heart
			 for their courageous demonstrations of gallantry and heroism on behalf of the
			 United States; and
			(3)encourages the people of the United States
			 to take time to learn about the Purple Heart and the honor, courage, and
			 bravery it symbolizes.
			
	
		
			Passed the Senate
			 July 31, 2007.
			
			Secretary.
		
	
	
	
